Citation Nr: 1611932	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-04 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for schizoaffective disorder, bipolar type, claimed as a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This case was most recently before the Board in September 2012 when it was remanded for further development.  Specifically, the claim was remanded to obtain additional medical records, Social Security Administration (SSA) records, and an additional VA examination which considered new evidence associated with the file.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO complied with the mandates of its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, the Board notes that in correspondence dated October 2015, the Veteran's representative waived AOJ review of additional medical evidence received subsequent to the May 2013 Supplemental Statement of the Case (SSOC), and asked the Board to review the appeal on its merits.  The Board will proceed to adjudicate the appeal.  


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has schizoaffective disorder, bipolar type, that is due to service.


CONCLUSION OF LAW

Service connection for schizoaffective disorder, bipolar type, is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Analysis

The Veteran is seeking entitlement to service connection for a mental disorder.  The Veteran contends his disorder began in service in 1983.  See November 2008 correspondence.

An essential element to a service connection claim is a current disability.  The clinical report from a VA examination conducted in April 2009 reflects a diagnosis of schizoaffective disorder.  The clinical report from a VA examination conducted in December 2012 reflects the diagnosis of schizophrenia, paranoid type.  As such, the Board finds that the first element is satisfied.

A second element in a claim for service connection is an in-service incurrence or aggravation of a disease or injury.  According to his DD 214 and the testimony he provided at the July 2012 Board hearing, the Veteran served as an aerial photographer.  He explained that as part of his job, he occasionally filmed or photographed flight crashes.  See Board hearing transcript, pp. 3-5.  The Veteran explained that while working in service, the plane in which he was a passenger stalled and fell approximately 30,000 feet in altitude before the flight was corrected.  Id., pp. 5-6.  This account is generally corroborated in a September 1983 aeromedical summary in which the record reflects that while on a mission, the plane's engine flamed out and the aircraft lost 20,000 feet in altitude before restart was accomplished.  

STRs reflect that the Veteran complained of, and sought treatment for, dreams and hallucinations in July 1983, following the incident.  The STRs reflect the Veteran's complaints that upon waking from sleep, he experiences a sensation of falling with paralysis for approximately three minutes.  See July 19, 1983, record.  The diagnosis was atypical anxiety disorder.  See July 27, 1983, record.  After several weeks of therapy, the Veteran showed no improvement.  He was diagnosed with simple phobia.  Despite an offer of additional desensitization therapy and the knowledge that losing his flight status could be harmful to his career, the Veteran "expressed no interest in returning to high performance aircraft and declined the offer."  See September 1983 aeromedical summary.  Accordingly, he was deemed not fit for flight duties.  Based on the record, the Board finds that the second element, an in-service incurrence, has been met.

A final element necessary to establish a claim for service connection is a link, or nexus, between the claimed in-service disease or injury and the present disability.  In this case, there are multiple conflicting medical nexus opinions concerning the etiology of the Veteran's schizoaffective disorder.  

The Veteran was first examined in April 2009 by a psychologist.  The examiner reviewed the claims file and interviewed the Veteran.  After summarizing the incident above, the report notes that the Veteran apparently had a severe reaction that appeared to be phobic but was perhaps a "brief posttraumatic stress disorder because after they took him off flying status for a while, the record notes that he got along pretty well."  The examiner diagnosed schizoaffective disorder and opined that the current disorder is less likely than not related to his in-service diagnosed phobia disorder.  The examiner explained that the Veteran functioned without problems once removed from flight status and did not seek mental health treatment for several years after separation from service.  Although the Veteran sought counseling with his wife in the late 1980s, the examiner continued to explain that, "It was not until well into the 1990s before [the Veteran] was diagnosed as having any kind of psychotic disorder, so I do not feel that there is sufficient evidence to conclude that the diagnosed phobia in the military was just another stage of his current psychotic disorder."  

In July 2009, VA received correspondence from Dr. P.C., a psychiatrist who had treated the Veteran twice a month since February 2009.  Dr. P.C. explained that the Veteran has a psychotic illness somewhere between bipolar disorder with psychotic features and schizoaffective disorder, bipolar type, but closer to the latter type.  Dr. P.C. explained that schizoaffective disorders do not appear within one day.  Instead, they are often present during the patient's entire life and that symptoms first appear in dramatic form in the second and third decades of life.  Dr. P.C. explained that any clinician is aware of strong societal influences that guide psychiatrists and psychologists to delay diagnosis of bipolar disorder, schizoaffective disorder, and schizophrenia, "...because to do so ruins a person's life from that point on."  Dr. P.C. concluded, "It would be demonstrative of faulty logic to say that [the Veteran] did not have schizoaffective disorder simply by virtue of that fact that he was diagnosed with anxiety/phobia and NOT schizoaffective disorder.  Stated another way, most people who have bipolar and schizophreniform illnesses were diagnosed for years with less severe illnesses to give them a chance to recover and lead normal and diagnosis-free lives.  This truth is self evident within the head and heart of every seasoned clinician who wants the best for his or her patients."

Following the Board's September 2012 remand order, the Veteran underwent another VA examination in December 2012.  The Veteran explained that, following separation from service, he first saw a mental health provider in 1987 or 1988 due to problems with his supervisor at work and in his marriage.  He reported that he was first prescribed psychotropic medication in 1999 and was first in a psychiatric hospital in 2003.  The examiner diagnosed schizophrenia, paranoid type, and opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  As rationale for the provided opinion, the examiner explained that although the Veteran was diagnosed with simple phobia in 1983 and taken off flight status, he was functional doing ground activities thereafter, and he received an honorable discharge.  The examiner explained that the Veteran's severe psychiatric problems manifested many years later and are therefore less likely than not related to any incident in active service.  

In June 2013, VA received a Disability Benefits Questionnaire (DBQ) completed by Dr. M.H., a psychiatrist who has seen the Veteran since at least July 2012.  See Board hearing transcript, pp. 3-4.  The report reflects that Dr. M.H. reviewed the Veteran's private health treatment records and the September 1983 aeromedical summary.  The examiner diagnosed schizoaffective disorder, bipolar type, anxiety disorder NOS (not otherwise specified), and attention-deficit/hyperactive disorder, combined type.  The examiner explained that it is possible to differentiate the symptoms of the diagnoses.  He explained that a fear of heights and acute anxiety are triggered by air travel, but explained that the rest of the Veteran's symptoms, such as depressed mood, anxiety, suspiciousness, sleep impairment, impaired judgment, delusions or hallucinations, and inappropriate behavior, are due to schizoaffective disorder.  As rationale for his diagnoses and conclusions, the examiner explained that it is undisputed that the Veteran suffered severe anxiety following a near plane crash in service.  The examiner explained that at the time of the incident the Veteran's anxiety was noted as phobic and was not sufficiently evaluated.  Now, he explained, it is evaluated with complex delusions and memories of events and scenes that are likewise undisputed as symptoms of a severe psychiatric disorder.  The examiner opined that it is "extremely likely that [the Veteran] experienced the bizarre events and delusional thoughts at the time he associates with them, while in military service.  The conceptions of paranoia and anxiety/fear are often difficult to distinguish, especially at the onset of delusional symptoms, rendering the failure to detect such symptoms at the time much more understandable and likely".

In sum, the file contains evidence of a current schizoaffective disorder, evidence of an in-service incurrence as well as in-service diagnoses of atypical anxiety and phobia, and competent medical nexus opinions that are in equipoise with regard to this claim.  Specifically, two VA examiners have opined that the current schizoaffective disorder is not related to service, while two private treating psychiatrists have opined that the Veteran's current disorder was triggered by an event in service and was present in service, but improperly diagnosed as a less serious disorder.  Giving the benefit of the doubt to the Veteran, service connection for schizoaffective disorder, bipolar type, is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for schizoaffective disorder, bipolar type, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


